NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 12, 2021
                                Decided April 16, 2021

                                        Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge


No. 20-2228

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Indiana,
                                                   Hammond Division.

      v.                                           No. 2:19CR73-001

MARCUS POMPY,                                      James T. Moody,
    Defendant-Appellant.                           Judge.

                                      ORDER

       After Marcus Pompy pistol-whipped a victim, he pleaded guilty to one count of
unlawful possession of a firearm as a felon, 18 U.S.C. § 922(g)(1), and was sentenced
within the Guidelines to 57 months’ imprisonment followed by two years’ supervised
release. Pompy’s plea agreement contains a broad appellate waiver, but he filed a notice
of appeal anyway. His appointed counsel asserts that the appeal is frivolous and moves
to withdraw. See Anders v. California, 386 U.S. 738 (1967). Pompy did not respond to
counsel’s motion. See CIR. R. 51(b). Counsel’s brief explains the nature of the case and
addresses the potential issues that an appeal of this kind might involve. Because the
No. 20-2228                                                                        Page 2

analysis appears thorough, we limit our review to the potential arguments counsel
discusses. United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       In her brief, counsel states that she consulted with Pompy and confirmed that he
does not wish to withdraw his guilty plea, so counsel properly omits discussion of any
argument related to the plea’s validity. See United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Counsel considers whether Pompy could challenge his sentence and correctly
concludes that his appellate waiver would foreclose any challenge. In his plea
agreement, Pompy waived the right to contest his convictions or to appeal “all
components” of his sentence and the “manner” in which his sentence was “determined
or imposed.” Because an appellate waiver “stands or falls with the underlying guilty
plea,” we must enforce his waiver. See United States v. Zitt, 714 F.3d 511, 515 (7th Cir.
2013). Moreover, counsel rightly rejects any argument that an exception to the appellate
waiver could apply. See United States v. Campbell, 813 F.3d 1016, 1018 (7th Cir. 2016). As
counsel explains, Pompy’s 57-month sentence fell within the statutory maximum of
10 years’ imprisonment, 18 U.S.C. § 924(a)(2), his two-year supervised release term was
within the statutory range, 18 U.S.C. § 3583(b)(2), and no evidence indicates that the
court considered any constitutionally impermissible factors at sentencing.

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.